                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                         GREENEVILLE

  JEREMIAH WALDROP, ET AL.,                         ]
                                                    ]
           Plaintiffs,                              ]
                                                    ]
  v.                                                ]            No. 2:19-cv-00103-JRG-CRW
                                                    ]            JURY DEMAND
  CITY OF JOHNSON CITY, TENNESSEE;                  ]
    ET AL.,                                         ]
                                                    ]
           Defendants.                              ]

                     MOTION OF JOHNSON CITY, TENNESSEE FOR
               PROTECTIVE ORDER REGARDING RULE 30(b)(6) DEPOSITION

           Comes the defendant, Johnson City, Tennessee (“Johnson City”) and moves the Court for

  an Order prohibiting the asking of certain questions or limiting the scope of certain questions

  during the 30(b)(6) deposition of Brian Rice. This Motion is supported by a Memorandum Brief

  and the Declaration of K. Erickson Herrin. This Motion is also supported by the Rule 30(b)(6)

  Notice issued to Johnson City by the plaintiffs and the Rule 30(b)(6) deposition transcript of

  Captain Brian Rice taken on June 26, 2020, and adjourned during the deposition.

           Prior to filing this Motion, undersigned counsel certify that they attempted in good faith to

  confer with plaintiffs’ counsel regarding the disputes set forth in the supporting Memorandum

  Brief.

                                                         Respectfully submitted,


                                                         s/K. Erickson Herrin
                                                         K. Erickson Herrin, BPR # 012110
                                                         Herrin, McPeak & Associates
                                                         515 East Unaka Avenue
                                                         P. O. Box 629
                                                         Johnson City, TN 37605-0629
                                                         Telephone: (423) 929-7113




Case 2:19-cv-00103-JRG-CRW Document 55 Filed 07/07/20 Page 1 of 2 PageID #: 529
                                          Fax: (423) 929-7114
                                          E-mail: lisa@hbm-lawfirm.com

                                          s/Thomas J. Garland, Jr.
                                          Thomas J. Garland, Jr., BPR # 011495
                                          Milligan & Coleman PLLP
                                          P. O. Box 1060
                                          Greeneville, TN 37744-1060
                                          Telephone: (423) 639-6811
                                          E-mail: tgarland@milligancoleman.com

                                          Attorneys for Defendants, City of Johnson
                                          City, Lt. Peters and Sgt. Hodges




                                     2
Case 2:19-cv-00103-JRG-CRW Document 55 Filed 07/07/20 Page 2 of 2 PageID #: 530
